Citation Nr: 0801712	
Decision Date: 01/16/08    Archive Date: 01/29/08	

DOCKET NO.  05-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material has been submitted to reopen a claim 
for service connection for a cranial schwannoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his parents


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1990 to 
October 1992, including Naval service in the Persian Gulf 
Theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  The case is ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  In May 1999, the RO denied service connection for a 
cranial schwannoma because there was no competent clinical 
evidence showing a diagnosis of schwannoma at any time during 
or to a compensable degree within one year after the veteran 
was separated from active military service in October 1992.  

3.  The evidence submitted and received since the time of the 
previous final denial also does not reveal a cranial 
schwannoma at any time during or within one year after 
service separation, argument submitted to reopen is entirely 
cumulative with argument presented prior to the last final 
denial, and no evidence submitted to reopen raises any 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence submitted and received in support of the 
veteran's application to reopen a claim for service 
connection for a crania schwannoma is not new and material, 
and that claim is not reopened.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in response to 
his March 2003 application to reopen in April 2003.  This 
notice was inadequate, but was remedied by proper VCAA notice 
in September 2003, prior to the issuance of the adverse 
rating decision now on appeal from January 2004.  The 
September 2003 VCAA notice specifically noted that the 
veteran's claim for service connection had been previously 
denied in an unappealed rating decision, and informed him it 
was necessary to submit new and material evidence to reopen 
that claim.  The regulatory definition of new and material 
evidence was provided.  The veteran was also informed that it 
was necessary that he show evidence of the onset of the 
disease at issue during service or otherwise show that it was 
attributable to incidents of military service.  This VCAA 
notice satisfied Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Finally, following an informal Decision Review Officer 
hearing, the RO again notified the veteran in February 2005 
that to substantiate his pending claim, it would be necessary 
for him to provide a well-supported medical opinion linking 
his schwannoma exposure to hazardous chemicals or other 
environmental hazards during his duty in the Persian Gulf 
Theater of operations, as this was the basis of his claim.  
The RO subsequently delayed issuance of a statement of the 
case for two months awaiting the submission of clinical 
evidence which the veteran indicated he would obtain, but 
such evidence was never submitted at any time.

Service medical records and certain private treatment records 
were already on file.  The veteran submitted certain 
additional private treatment records, an article by a 
journalist, and his own testimony and written argument in 
support of his application to reopen.  In his June 2005 
substantive appeal, the veteran reported that he had no 
additional evidence to submit for consideration.  

Accordingly, all known, available, relevant evidence has been 
collected for review and VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Nothing in the Veterans 
Claims Assistance Act of 2000 (VCAA) shall be construed to 
require VA to reopen a claim that has been disallowed, except 
when new and material evidence is presented or secured as 
described in § 5108 of this title.  38 U.S.C.A. § 5103A(f).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.§ 3.303.  Service 
connection may also be granted for certain specified 
diseases, including organic diseases of the nervous system, 
which are shown to have become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Board notes that these presumptive provisions 
also include malignant tumors of the brain or peripheral 
nerves, and although the veteran's schwannoma does affect the 
trigeminal nerve sheath, this tumor was shown upon 
pathological evaluation after excision to be benign and not 
malignant.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

A claimant may reopen a finely adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (a).

Analysis:  The veteran filed his initial claim for service 
connection for a cranial schwannoma in January 1999, over six 
years after he was separated from active military service.  
Service medical records, on file at the time, did not reveal 
that the veteran had manifested a cranial schwannoma at any 
time during service.  A physical examination for separation 
in 1992 had noted that the head and neurologic functions were 
normal.  There was a notation in the medical history at 
separation that the veteran had previously broken his nose 
and had trouble with a left nostril.

A physical examination completed some two years later in 
April 1994, for Reserve service, also noted that the head and 
neurologic functions were normal, and the accompanying report 
of medical history completed by the veteran himself at that 
time did not include any complaints of symptoms such as 
frequent or severe headache, dizziness, fainting spells, eye, 
ear, nose, or throat trouble, or hearing loss.  

Also on file at the time were private medical records 
commencing in October 1998 noting that "for several weeks 
now" he had been having some numbness of the left side of his 
forehead and pain in the area of the left cheek.  There were 
also complaints of a little pain in the left ear.  It was 
noted that six months earlier, he had undergone surgery for a 
deviated nasal septum.  A CT scan completed that same month 
revealed a large, benign appearing lobulated mass lesion 
growing through the left skull base into the retromaxillary 
soft tissue.  Another private medical record from October 
1998 revealed the onset from "about a month ago" of some pain 
and numbness over the side of the face, and left side of the 
forehead.  It was reported that the veteran had undergone a 
rhinoplasty in January 1998 and a septoplasty in March 1998.  
Additional records from the same month noted that an MRI 
revealed an inter cranial mass which extended into the left 
sphenoid sinus from what appeared to be the trigeminal fossa.  
The veteran was provided a Caldwell-Luc approach endoscopy 
examination of the maxillary sinus which revealed a bulging 
mass.  Multiple biopsies were taken and sent to pathology and 
confirmed a diagnosis of a nerve sheath tumor, called a 
schwannoma.  In early November 1998, the veteran was provided 
a left temporal craniotomy at the Mayo Clinic with a gross 
total resection of the tumor.  This and other records 
discussed the fact that the veteran had adverse postoperative 
residuals.

In May 1999, the RO denied the veteran's claim for service 
connection for the cranial schwannoma on the basis that it 
was not shown to have been incurred or aggravated in active 
military service, nor was a benign cranial schwannoma shown 
to have manifested to a compensable degree within one year 
after service separation.  The veteran was informed of this 
decision and his appellate rights and he did not appeal, and 
that decision became final.  

The veteran filed an application to reopen this claim in 
March 2003.  He argued that his brain tumor was the result of 
exposure to unspecified chemicals during his active military 
service in the Persian Gulf.  Additional private medical 
records were submitted.  In March 2002, a private physician 
(VSC) wrote that the veteran had a complex history commencing 
with septorhinoplasty in 1998 with continuing nasal 
complaints.  He was found to have a brain tumor with 
extension into the sinuses, and did undergo surgery at the 
Mayo Clinic, which was subsequently complicated by a CSF leak 
which required revision procedures.  He continued to have 
frontal headaches, facial pain, difficult nasal breathing and 
post nasal discharge.  

The veteran also submitted a medical definition of 
schwannoma, which explained that it was a tumor of the tissue 
covering nerves, called a nerve sheath.  These tumors develop 
from a type of cell called a schwann cell, which gives them 
their name.  Schwannomas are not often cancerous and usually 
benign.  The rarity of these tumors is such that it is 
difficult to find information about them.  

The veteran also submitted an article by a journalist 
discussing research conducted at the University of Texas 
which had linked brain-cell loss among ailing Persian Gulf 
war veterans with an abnormal overproduction of a brain 
chemical neurotransmitter called Dopamine.  The article 
discussed the panoply of symptoms which had been referred to 
as Gulf War syndrome, including chronic fatigue, muscle and 
joint pain, memory loss, sleep disorders, chronic diarrhea, 
balance disturbances, depression and concentration problems.  
A panel of scientists reported that it could not say what 
brought on the symptoms because there was insufficient 
reliable data to determine whether they were attributable to 
exposure to poison gas, uranium, drugs or vaccines.  The 
researches hypothesized that brain cells which normally 
control Dopamine production are injured, and the cells 
malfunction, become overstimulated, and overproduce Dopamine.  

The veteran and his parents had an informal hearing with an 
RO Decision Review Officer (DRO) in February 2005 at which 
time the veteran continued to advance his claim that his 
cranial schwannoma was causally related exposure to chemicals 
during his service aboard ship in the Persian Gulf.  The 
hearing summary indicates that the veteran first reported 
having left-sided head pain in 1996.  

The Board finds that the veteran has failed to submit new and 
material evidence to reopen his claim for service connection 
for cranial schwannoma.  While the evidence submitted to 
reopen is new, none of it is specifically material or 
relevant to his claim.  Records of continuing treatment for 
the veteran's postoperative cranial schwannoma provide no 
relevant information or opinion with respect to the causal 
origins of the disease.  The article about the University of 
Texas study with respect to overproduction of Dopamine in 
Gulf War veterans provides no relevant information with 
respect to the veteran's cranial schwannoma.  There is a 
complete absence of any evidence on file which shows or 
suggests that the veteran's cranial and nasal schwannoma is 
causally attributable from an over production of Dopamine, 
and there is certainly no relationship between schwannoma and 
Dopamine included in the medical definition of schwannoma 
submitted by the veteran.  The evidence on file does not 
reveal that the veteran exhibits the panoply of symptoms 
often associated with what is referred to as Gulf War 
syndrome.  His documented clinical symptoms are directly 
related to the cranial and nasal schwannoma and its 
postoperative residuals.  Although VA provides a regulatory 
basis for awards of VA compensation for Persian Gulf veterans 
who are clinically demonstrated to exhibit these symptoms 
without any clear (undiagnosed) clinical diagnosis for them, 
the diagnosis of cranial nasal schwannoma for the veteran is 
certainly clear and unambiguous.  

The veteran's claim for service connection for cranial 
schwannoma was initially denied in 1999 in the absence of any 
evidence which showed or strongly suggested that it was 
incurred or aggravated during active military service, or 
manifested to a compensable degree within one year after 
service separation in October 1992.  The evidence on file at 
that time revealed that the cranial schwannoma was initially 
diagnosed in October 1998, well over 6 years after the 
veteran was separated from active military service.  Although 
when surgically removed this tumor was identified as large 
and it certainly may be presumed to have preexisted its 
physical discovery by some period of time, there was 
certainly no evidence showing that it existed at all during 
service or in the year thereafter.  

None of the evidence and argument submitted since the veteran 
applied to reopen this claim adds any relevant evidence with 
respect to this essential issue.  None of the evidence 
submitted or received to reopen this claim shows or suggests 
that the veteran's cranial schwannoma was incurred or 
aggravated in active military service, or that it manifested 
to a compensable degree in the first year following active 
military service.  The veteran has argued that his symptoms 
preceded its discovery, and stated in the informal DRO 
hearing that he believes that his symptoms attributable to 
the schwannoma first manifested in 1996.  This was still 4 
years after the veteran was separated from service.  

The veteran's argument that his cranial schwannoma is 
attributable to exposure to some unspecified chemicals during 
his service aboard ship in the Persian Gulf is entirely 
speculative in nature, and there is no objective evidence of 
any actual exposure to any particular chemical or substance.  
The veteran's schwannoma is certainly not an undiagnosed 
illness and may not be considered under the laws and 
regulations governing Persian Gulf undiagnosed illness.  In 
the absence of any competent relevant medical evidence or 
opinion which shows or strongly suggests that a cranial 
schwannoma first identified over six years after service is 
causally related to incidents of active military service or 
was incurred or aggravated during or within one year after 
service, the veteran's claim may not be reopened.  



ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a cranial schwannoma, that 
claim is not reopened, and the appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


